Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/724,840, which was filed 12/23/19. Claims 1-20 are pending in the application and have been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peralta et al. (2009/0177965).

Consider claim 1, Peralta discloses a device comprising: a speaker (speaker, [0024]); a speaker-controlling processor (processor 401 executes code implementing media conflict resolution system 

Consider claim 11, Peralta discloses a method comprising: processing, at an audio processor in communication with a speaker-controlling processor, remote audio data, the remote audio data remote to the speaker-controlling processor (net meeting [i.e. remote] video which includes audio, [0011]-[0013], the net video is coming from an internet server [hence audio processor] and music playing at an audible volume on a speaker, [0011], [0024]); assigning, at the audio processor, priority data to the remote audio data (the audio from the net meeting is assigned a priority at the audio processor, [0011]-[0013]); providing, at the audio processor, the remote audio data and the priority data to the speaker-controlling processor (the priority values are passed to the manipulation module, [0013]-[0016]); 

Consider claim 2, Peralta discloses the speaker-controlling processor is further configured to: control the speaker, with respect to the local audio data and the remote audio data, according to the priority data, by one or more of: providing the remote audio data at the speaker instead of the local audio data by muting the local audio data (the first media content can be muted, [0021]); providing the remote audio data at the speaker mixed with the local audio data, the local audio data attenuated below the remote audio data (the first media content can be decreased, [0021]); providing the remote audio data at the speaker mixed about equally with the local audio data (volume may be increased or decreased, [0028]); providing the local audio data at the speaker instead of the remote audio data by muting the remote audio data (muting the media data, [0028]); providing the local audio data at the speaker mixed with the remote audio data, the remote audio data attenuated below the local audio data (decreasing the volume of the media data, [0028]); providing the local audio data at the speaker while one or more of pausing and buffering the remote audio data (pausing the presentation, [0028]); and providing the remote audio data at the speaker while one or more of pausing and buffering the local audio data (pausing the presentation, [0028]). 

Consider claim 3, Peralta discloses the speaker-controlling processor is further configured to: assign respective priority data to the local audio data; and control the speaker, with respect to the 

Consider claim 4, Peralta discloses the priority data comprises one or more of: a numerical value associated with a given priority; an indication of audio stream prioritization; a gain setting for the remote audio data; an equalization setting for the remote audio data; and a mixing setting for the remote audio data (weights associated with various attributes, [0013]). 
Consider claim 5, Peralta discloses, to assist the speaker-controlling processor with mixing the remote audio data and the local audio data, the priority data is provided with one or more of: metadata associated with the remote audio data; a sampling rate of the remote audio data; an indication of an audio source of the remote audio data; and an audio quality setting of the remote audio data (metadata of the music file and video, [0013]). 
Consider claim 9, Peralta discloses: the at least one audio processor is further configured to: process a plurality of remote audio data (net meeting [i.e. remote] video which includes audio, [0011]-[0013]); assign respective priority data to the plurality of remote audio data (the net meeting audio is assigned a priority level which is provided to manipulation module, [0013]-[0016]); and provide the plurality of remote audio data and the respective priority data to the speaker-controlling processor in parallel, and the speaker-controlling processor is further configured to control the speaker, with respect to the plurality of remote audio data, according to the respective priority data (the manipulation module selects which presentation to interrupt or prevent based on priority values, [0016], output audio using a speaker, [0024]). 


Consider claim 10, Peralta discloses: a plurality of audio processors, including the at least one audio processor, the plurality of audio processors configured to: process respective remote audio data (net meeting [i.e. remote] video which includes audio, [0011]-[0013]); assign respective priority data to the respective remote audio data (the net meeting audio is assigned a priority level which is provided to manipulation module, [0013]-[0016]); and provide the respective remote audio data and the respective priority data to the speaker-controlling processor, and the speaker-controlling processor is further configured to control the speaker, with respect to the respective remote audio data, according to the respective priority data, as received from the plurality of audio processors (the manipulation module selects which presentation to interrupt or prevent based on priority values, [0016], output audio using a speaker, [0024]). 
Consider claim 12, Peralta discloses: controlling, at the speaker-controlling processor, the speaker, with respect to the local audio data and the remote audio data, according to the priority data, by one or more of: providing the remote audio data at the speaker instead of the local audio data by muting the local audio data (the first media content can be muted, [0021]); providing the remote audio data at the speaker mixed with the local audio data, the local audio data attenuated below the remote audio data (the first media content can be decreased, [0021]); providing the remote audio data at the speaker mixed about equally with the local audio data (volume may be increased or decreased, [0028]); providing the local audio data at the speaker instead of the remote audio data by muting the remote audio data (muting the media data, [0028]); providing the local audio data at the speaker mixed with the remote audio data, the remote audio data attenuated below the local audio data (decreasing the volume of the media data, [0028]); providing the local audio data at the speaker while one or more of pausing and buffering the remote audio data (pausing the presentation, [0028]); and providing the 
Consider claim 13, Peralta discloses: assigning, at the speaker-controlling processor, respective priority data to the local audio data; and controlling, at the speaker-controlling processor, the speaker, with respect to the remote audio data and the local audio data, according to the priority data relative to the respective priority data of the local audio data (prioritization module assigns priority data, [0013]). 

Consider claim 14, Peralta discloses the priority data comprises one or more of: a numerical value associated with a given priority; an indication of audio stream prioritization; a gain setting for the remote audio data; an equalization setting for the remote audio data; and a mixing setting for the remote audio data (weights associated with various attributes, [0013]). 

Consider claim 15, Peralta discloses, to assist the speaker-controlling processor with mixing the remote audio data and the local audio data, the priority data is provided, by the audio processor to the speaker-controlling processor, with one or more of: metadata associated with the remote audio data; a sampling rate of the remote audio data; an indication of an audio source of the remote audio data; and an audio quality setting of the remote audio data (metadata of the music file and video, [0013]). 

Consider claim 19, Peralta discloses: the at least one audio processor is further configured to: process a plurality of remote audio data (net meeting [i.e. remote] video which includes audio, [0011]-[0013]); assign respective priority data to the plurality of remote audio data (the net meeting audio is assigned a priority level which is provided to manipulation module, [0013]-[0016]); and provide the plurality of remote audio data and the respective priority data to the speaker-controlling processor in 

Consider claim 20, Peralta discloses: a plurality of audio processors, including the at least one audio processor, the plurality of audio processors configured to: process respective remote audio data (net meeting [i.e. remote] video which includes audio, [0011]-[0013]); assign respective priority data to the respective remote audio data (the net meeting audio is assigned a priority level which is provided to manipulation module, [0013]-[0016]); and provide the respective remote audio data and the respective priority data to the speaker-controlling processor, and the speaker-controlling processor is further configured to control the speaker, with respect to the respective remote audio data, according to the respective priority data, as received from the plurality of audio processors (the manipulation module selects which presentation to interrupt or prevent based on priority values, [0016], output audio using a speaker, [0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (2009/0177965) in view of Lesso (2020/0076621).

Consider claim 6, Peralta discloses the speaker-controlling processor and the at least one audio processor are in communication via a two-channel bus, and wherein the remote audio data is provided to the speaker-controlling processor via the bus, and the priority data is provided to the speaker-controlling processor via the bus (The processor unit 401, the storage device(s) 411, the memory 407, the media presentation conflict resolution unit 415, and the network interface 409 are coupled to the bus 403, [0031]).
Peralta does not specifically mention a two-channel bus wherein the remote audio data is provided to the speaker-controlling processor via a first channel of the two-channel bus, and the priority data is provided to the speaker-controlling processor via a second channel of the two-channel bus.
Lesso discloses a two-channel bus wherein audio data is provided via a first channel of the two-channel bus, and data is provided via a second channel of the two-channel bus (The bus may be a multi-channel bus suitable for transmitting multiple channels of data, for instance audio data, [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peralta by including a two-channel bus wherein the remote audio data is provided to the speaker-controlling processor via a first channel of the two-channel bus, and the priority data is provided to the speaker-controlling processor via a second channel of the two-channel bus in order to allow suitable transfer of relevant data as suggested by Lesso 
Consider claim 16, Peralta discloses the speaker-controlling processor and the at least one audio processor are in communication via a two-channel bus, and wherein the remote audio data is provided to the speaker-controlling processor via the bus, and the priority data is provided to the speaker-controlling processor via the bus (The processor unit 401, the storage device(s) 411, the memory 407, the media presentation conflict resolution unit 415, and the network interface 409 are coupled to the bus 403, [0031]).
Peralta does not specifically mention a two-channel bus wherein the remote audio data is provided to the speaker-controlling processor via a first channel of the two-channel bus, and the priority data is provided to the speaker-controlling processor via a second channel of the two-channel bus.
Lesso discloses a two-channel bus wherein audio data is provided via a first channel of the two-channel bus, and data is provided via a second channel of the two-channel bus (The bus may be a multi-channel bus suitable for transmitting multiple channels of data, for instance audio data, [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peralta by including a two-channel bus wherein the remote audio data is provided to the speaker-controlling processor via a first channel of the two-channel bus, and the priority data is provided to the speaker-controlling processor via a second channel of the two-channel bus for reasons similar to those for claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (2009/0177965) in view of Chu (2006/0182289).



Consider claim 7, Peralta discloses the remote audio data includes audio data, and wherein the at least one audio processor is further configured identify the audio data prior to providing the remote audio data and the priority data to the speaker-controlling processor (identifiers to the audio files, [0012]).
Peralta does not specifically mention converting the stereo audio data to mono audio data.
Chu discloses converting the stereo audio data to mono audio data (convert the stereo sound signal into a mono sound signal, [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peralta by converting the stereo audio data to mono audio data in order to address the increased significance identified by Chu ([0005]).

Consider claim 17, Peralta discloses the remote audio data includes audio data, and wherein the at least one audio processor is further configured identify the audio data prior to providing the remote audio data and the priority data to the speaker-controlling processor (identifiers to the audio files, [0012]).
Peralta does not specifically mention converting the stereo audio data to mono audio data.
Chu discloses converting the stereo audio data to mono audio data (convert the stereo sound signal into a mono sound signal, [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peralta by converting the stereo audio data to mono audio data for reasons similar to those for claim 7.



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (2009/0177965) in view of Riedmiller et al. (2012/0201386).

Consider claim 8, Peralta discloses the speaker-controlling processor and the at least one audio processor are in communication via a serial bus, and wherein the remote audio data and the priority data are provided to the speaker-controlling processor via the serial bus (The processor unit 401, the storage device(s) 411, the memory 407, the media presentation conflict resolution unit 415, and the network interface 409 are coupled to the bus 403, [0031]). 
Peralta does not specifically mention one or more of: prepending the priority data to the remote audio data; appending the priority data to the remote audio data; packet-based encoding; serial line internet protocol (SLIP) encoding; and replacing one or more frames of the remote audio data with the priority data.
Riedmiller discloses packet-based encoding (ISP 426 in turn provides data communication services through the world wide packet data communication network now commonly referred to as the "Internet" 428, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peralta by using packet-based encoding in order to utilize the Internet, as suggested by Riedmiller ([0056]).

Consider claim 18, Peralta discloses the speaker-controlling processor and the at least one audio processor are in communication via a serial bus, and wherein the remote audio data and the priority data are provided to the speaker-controlling processor via the serial bus (The processor unit 401, the 
Peralta does not specifically mention one or more of: prepending the priority data to the remote audio data; appending the priority data to the remote audio data; packet-based encoding; serial line internet protocol (SLIP) encoding; and replacing one or more frames of the remote audio data with the priority data.
Riedmiller discloses packet-based encoding (ISP 426 in turn provides data communication services through the world wide packet data communication network now commonly referred to as the "Internet" 428, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peralta by using packet-based encoding for reasons similar to those for claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020196134 A1 Lutter discloses an audio manager in which the data manager 14 in block 50 identifies any priorities and security values associated with the identified audio applications. In block 52, the data manager 14 identifies requests to output different ones of the audio sources to different ones of the audio output devices. The selected audio application may have a higher priority than the audio application that is currently connected to the selected audio output device. If the priority of the requesting audio application is the same or higher than the currently connected audio application, then the audio manager 14 in block 56 replaces the audio application currently coupled to the audio output device with the selected audio 
US 20130316679 A1 Miller discloses a system for receiving multiple conversations or messages and for playing the multiple conversations or messages with a mobile device and wireless earpieces. The system may determine various presentation parameters based on various characteristics of the received messages and may play the messages such that audio appears at distinguishing locations around the user. The system may change how messages and/or conversations are played in response to recognize a change in the focus of the user based on detected user inputs, such as body movement gestures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                      12/15/21